MAJ.

rrat or C--

In DEPORTATION Proceedings
A-5542165
Decided by Board May 1©,1962
ividence—Admissibility of statements for impeachment purposes—Demand for
witness' statement must be timely made.
(1) Alleged statements by three individuals that Government witnesses were
perjurers are not admissible in evidence for impeachment purposes since
there is nothing to indicate that any of the three persons had knowledge of

the reputation of the witnesses in the neighborhoods in which they lived.
(2) Since counsel made no demand for the statement of a Government witness during cross-examination in 1953 at which time existence of the statement was disclosed, he is not entitled, nine years later and after six hearing
adjournments at his request, to protiuction of the statement nor to further
cross-examination of the witness.
(3) The record establishes, in this case, by reasonable, substantial and probative evidence that the respondent was, after entry, a member of the Communist Party of the United States as the word "member" has been judicially
defined.
CHARGE:
Warrant: Act of October 16, 1918, as amended September 23, 1950 [40
Stat. 1012; 64 Stat. 1006; 8 U.S.C. 137-3, 1946 ed. Supp.I—After
entry, member of Communist Party of United States.

BEFORE THE BOARD

DISCUSSION: The special inquiry officer's decision of October 10,
1961, contains a full summary of the proceedings in this case since
its commencement on October 31, 1950. This need not be repeated
here with the exception of a reference to a few matters. On September 4, 1953, we dismissed the respondent's appeal from an order of
deportation entered by a special inquiry officer. The order of deportation was affirmed in Carlisle v. Brownell. 149 F. Supp. 855
(Dist. of Col., 1957). On appeal, the judgment of the district court
was vacated and withdrawal of the order of deportation was directed without prejudice to further action by the Service. Carlisle
v. Rogers, 262 F.2d 19 (CA. D.C., 1958). The latter decision held
that the special inquiry officer's refusal to order the production of
a pre-hearing statement of witness H was prejudicial error. On
—

650

April 28, 1959, we remanded the case to the Service for further proceedings. A further hearing was held, and the case is now before

us on appeal from the special inquiry officer's order of October 10,
1961, directing the respondent's deportation.
The respondent is a 64-year-old male alien, native of England and
British subject, whose last entry into the United States apparently
occurred on or about June 18, 1920. He has resided in this country
since about 1917. Counsel stated that the respondent married an
American citizen but the record does not show whether this marriage
is in existence at the present time. The special inquiry officer found
that the respondent "was voluntarily a member of the Communist
Party of the United States between 1933 and 1938, inclusive, and
1946 and 1947, inclusive." The sole issue to be determined is whether
the respondent is deportable on the charge stated above.
We have carefully reviewed the entire record. .T L--L
testified that he was a member of the Communist Party of the United
States from 1930 to 1937; that during 1933 he was a student in the
Workers School at Hollywood, California, which was organized by
the Communist Party to train a new layer of leadership for the
Party; that the respondent was one of the instructors at this school;
and that he had seen the respondent at meetings of the State Committee of the Communist Party and at various meetings of sections
and subsections of the Party during 1934 and 1935. He stated that
only members of the Communist Party were permitted to attend
such meetings. He also testified that from 1934 until November 1936
his duties as an officer in the Los Angeles Section of the Party required the inspection once each year of Communist Party membership cards and the issuance of new cards to replace those for the
previous year and that, in this connection, he saw the respondent's
Communist Party membership card about November 1934 and November 1935.
L testified that, in his capacity of Los Angeles County Organizational Secretary, and pursuant to a decision of the Section Committee, he assigned the respondent to represent the Communist Party
in the American League Against War and Fascism late in 1933 or
early in 1934; that this assignment continued for five or six months;
and that, pursuant to a decision of the State Committee in June
1935, he assigned the respondent, who was then in Los Angeles, to
—

—

—

report to San Francisco to become co editor of the CoeuunniA news-

paper on the West Coast—the Western Worker. L— was crossexamined at length by the respondent's former counsel.
N

—

H---'s original testimony appears at pages 671 to 681, and 687

to 742. On October 8, 1952, we directed that his testimony be taken
de novo and his subsequent testimony appears at pages 779 to 922.
He testified that he was a member of the Communist Party of the
651

United States from 1927 until 1939; that at San Franciaeo from
April 1936 until August 1937 he was Labor Editor and later Managing Editor of the Western Worker, the West Coast publication
of the Communist Party; that at the time the witness came to the
Western Worker in April 1936 he was introduced to the respondent who was then Editor in Chief of that publication; and that the
respondent remained as Editor in Chief for a period of approximately four to six months thereafter. H— identified the masthead
of the Western Worker as it appeared in the issues of May 7, 1936
(Exh. 13) and May 14, 1936 (Exh 14). The mastheads contain the
statement "Western Organ of the Communist Party, U.S.A. (Section of the Communist International)." H— stated that he and the
respondent, attended staff meetings of the Western Worker; that all
who attended these meetings were members of the Communist Party;
and that, during the period that he (H—) was on the staff of the
Western Worker, it was obligatory that all persons working for the
newspaper be members of the Communist Party of the United States.
M—B-- stated that he became a member of the Communist Party
of the United States in New York City during the fall of 1936; that
he came to California during January 1937; and that he was in the
Hollywood Section of the Communist Party from that time until
1943 or 1944. He testified that he met the respondent in 1937 and
during that year attended several closed meetings of the Communist
Party at which the respondent was present. Only members of the
Communist Party were permitted to attend these closed meetings.
R—M—H— stated that he was a member of the Communist Party
of the United States for a short time in 1940; that he rejoined in
1943; that he retained his membership until 1947; and that during
1946 and 1947 he attended several closed meetings of the Communist Party which were restricted to members of the Party. He testified that he met the respondent in 1940 at a closed meeting of the
Communist Party and saw him at several additional closed meetings of the Party during 1946 and 1947.
During the hearing in January 1953, witness H— was cross-examined at considerable length. At that time, counsel requested the
production of a statement this witness had previously made to an
officer of the Service concerning the respondent but the special inquiry officer denied the request. As we have indicated, the Court
of Appeals in Carlisle v. Rogers, supra, held this was prejudicial
error. At the reopened hearing on October 18, 1960, the statement
made by on October 30, 1952, was made part- of the record as
Exhibit 23, and during July and August 1961 the witness was again
questioned by counsel. His testimony at that time was substantially
similar to the statements he had made on October 30, 1952, and his
credibility was not impeached. On the contrary, the special inquiry
652

officer found the witness to be entirely convincing and credible. His
testimony in 1961 was also similar to that given in January 1953.

When counsel filed the notice of appeal on October 18, 1961, he
requested an extension of time within which to submit a written
brief and he was granted until November 20, 1961. However, no
brief was submitted. We have carefully considered counsel's contentions at the oral argument. The transcript of testimony comprises 1462 pages. During the oral argument, counsel made certain
assertions as to what the record showed but in no instance did he
furnish any page reference in support of his assertions.
With respect to two of the Government witnesses mentioned above,
counsel alleged that H— and L— had reputations as perjurers; that
H— had been called a perjurer by the hearing officer [Judge Sears]
in the second Bridges case; that Dean Landis, the hearing officer in
the first Bridges case, and a Congressional Committee had so -characterized L—; and that counsel was not permitted to introduce these
three statements at the original hearing [1950-1953] nor at the reopened hearing [1960 - 1961]. Slum nu brief was bulnuilled, we believe that during the oral argument counsel should at least have
furnished a specific reference and quotation of the exact statements

which were supposed 1 to have been made by Judge Sears, Dean
Landis and the Congressional Committee rather than a mere assertion by counsel that these three sources had characterized H— and
L—as perjurers. We note that no claim was made that Dean Landis
had called L— a perjurer in counsel's undated memorandum of law
which was submitted about March 24, 1961. On page 9 of that

memorandum there is a purported quotation from the report of Dean
Landis which refers to L—'s testimony in the Bridges case as being
evasive and contradictory but there is nothing to indicate that Dean
Landis had referred to L— as a perjurer.
Counsel did not furnish any reference to the pages of the transcript where the supposed attempts to introduce the three statements
were made and rejected. As to H—, we have been unable to find any
reference in the transcript -concerning an attempt by counsel or former counsel to introduce the alleged statement of Judge Sears at any
of the hearings. With regard to L—, it is true that counsel did
attempt to introduce the statement of Dean Landis and a Congress-

man

at the hearing on February 23, 1961, and that the special inquiry officer denied the offer of proof. However, we do not think

there had been a previous attempt to offer these two statements.

Apparently, what had occurred at the 1950-1953 hearings was that
which was stated by former counsel at page 402 of the transcript.
He there said that he had what purported to be a transcript of the
report of Dean Landis in the Bridges case; that Landis in his report
had summarized L—'s testimony before him; that L— had made

653

statements in this respondent's proceeding which were contradictory
to what Landis stated L— had said before him; and that, when objection was made to using the report of Landis in that manner,
counsel agreed that the proper procedure would be to show L— the
contradictory statements in the transcript of the Bridges hearing.
It was suggested to former counsel that he could apply for a copy
of the pertinent part of the Bridges transcript under former Part
383, Title 8, Code of Federal Regulations, but he stated that the
respondent would be unable to bear the expense involved and the
Government declined to produce the transcript otherwise.
Counsel contends that what Judge Sears said about H—and what
Dean Landis and the Congressman said about L— was admissible in
this proceeding, and he cited as authority Knode v. Williamson, 84
U.S. 586 (1873) ; Fletcher v. United States, 235 U.S. 706, 42 App.
D.C. 53 (1914) ; Kidwell v. United States, 38 App. D.C. 566, 573
(1912) ; People v. Loris, 115 N.Y. Supp. 236 (Sup. Ct., App. Div.,
1909) ; Swafford v. United States, 25 F.2d 581 (C.O.A. 8, 1928) ; and
Foster v. United States, 282 F.2d 222, 223 (C.A. 10, 1960).

The cases cited by counsel deal with the well-settled legal principle that one side may, for the purpose of impeachment, offer the
testimony of a witness as to the reputation for truth and veracity
of a witness on the other side. In such cases, the important consideration is not the personal opinion of the impeaching witness as to
whether the other witness is or is not truthful but whether the latter
witness has the reputation of being truthful or untruthful. Furthermore, in order to be competent to testify, the impeaching witness
must have knowledge of the reputation of the other witness among
persons living in the neighborhood of that witness. This is illustrated by Fletcher v. United States, supra., at pages 66-67. In that
case, Lagier, a defense witness, testified that he had known Wilson,
a Government witness, for about one and one-half years; that he
knew other people who knew Wilson; and that Wilson's general
reputation for truth and veracity was bad. When Lagier subsequently testified that this was his own belief and that he never heard
any discussion among other men as to whether Wilson would tell
the truth, Lagier's testimony was stricken by the court and this was

held to be a proper ruling on appeal.
In view of the foregoing, we hold that, if Judge Sears said that
I-1- was a perjurer and if similar statements were made by the other
two persons concerning L.—, this would not be admissible in evidence
to establish that H— and L— had reputations as perjurers since
there is nothing to indicate that any of the three persons had knowledge of the reputation of H— and L— in the neighborhoods where
these men lived. Accordingly, we reject this contention of counsel.
654

was a fantastic witness because, when
Counsel contended that 14
his testimony was taken de novo, he mentioned that "he had conversations with the respondent in which respondent had said he had
been a member of the Communist Party," and that H— did not
mention this when his testimony was taken originally. Counsel
said, "* * * he was asked these questions; his only explanation was
that he didn't remember it before." The record shows that there are
certain inaccuracies In these assertions of counsel. There was only
one conversation concerning the matter; H—had not been previously
questioned along this line; he did not specifically say that in this
conversation the respondent told him that he (the respondent) had
been a member of the Communist Party; and H— did not give as
an explanation that he had not previously remembered the conversation.
It may be that H— told the examining officer about his abovementioned conversation with the respondent at some time prior to
the taking of the de noe'o testimony. In any event, during his direct
—

examination on January 13, 1053, the examining officer asked TT—

the specific question as to whether he had any conversation with the
respondent concerning his membership in the Communist Party.
H— replied that, during the first week after he commenced his employment at the Western Worker, he had asked the respondent as
to what had impelled him to become a member of the Communist
Party, and that the respondent said that he was dissatisfied with the
treatment of intellectuals generally under the capitalist system and
admired the treatment they received in the Soviet Union. Counsel
cross-examined H— concerning this conversation at pages 803-805,
808, 889-894. At page 891, H— explained why he had not previously furnished this information. It was not because he had not
remembered this conversation but because he had not been asked any
question along that line at the original hearing and he had tried to
confine himself to answering the questions he was asked. For the
reasons indicated, there is no merit in this contention of counsel.
It was stated by counsel: "* * * much of L—'s testimony was objectively untrue because at the time that L— testified about his contacts with the respondent here, he (the respondent) had been in a
sanitarium." As we have indicated above, L— testified that he met
the respondent in 1933 and that he had seen the respondent at various times during 1934 and 1935. The record indicates that the respondent was admitted to a sanitarium on May 22, 1934, for observation as to whether he had tuberculosis and that he was discharged
on August 17, 1934, but he was not restricted to the sanitarium nor
to the grounds surrounding the sanitarium and could have been
seen by L— even during this period. In any event, this was a period
of less than three months and would not contradict L—'s testimony
655

as to his contacts with the respondent during the remainder of 1934
and 1935.
Counsel stated that the special inquiry officer's ruling [allegedly
excluding three statements about L— and II--] was directly contrary to Communist Party of U.S.A. v. Subversive Activities Control
Board, 351 U.S. 115 (1956), and Mesarosh v. United States, 352 U.S. 1
(1956). In the former, while the case was pending before the Court
of Appeals for review, the Communist Party filed a motion for
leave to adduce additional evidence which became available to the
petitioner subsequent to the administrative proceeding, and it was
asserted that this evidence would establish that the testimony of
three Government witnesses (C—, J--, and M—) was false. The
petitioner listed a number of witnesses it proposed to call to substantiate its claim and submitted a detailed affidavit in support of its
allegations. The Government did not deny these allegations. The
Supreme Court reversed the judgment of the Court of Appeals and
remanded the case in order that the Subversive Activities Control

Board might pass upon the allegations and reconsider its decision.
In the Mesarosh, case, in which one M— was a Government witness,
the Solicitor General informed the Supreme Court that M— had
given testimony in certain other cases which the Solicitor General
believed to be untrue, and the Supreme Court reversed the judgments of conviction and granted the petitioners a new trial.
In the two cases cited above, the trier of the facts did not have
knowledge of the challenge to the credibility of the Government
witnesses. In the respondent's case, however, the special inquiry
officer has considered the respondent's challenge to the credibility
of the Government witnesses and this Board also has authority to
decide factual issues. Matter of B—, 7-1, 36 (Atty. Gen., 1956).
We find that H and L were credible witnesses in this proceeding.
During the oral argument, counsel stated that he would again like
to submit an argument he had previously made in the G— case to the
effect that the Scales case further clarified the .Rowoldt doctrine
concerning the test of membership. The G— case is reported as
Matter of G—Q—, 9-376 (1961), and the other cases, in which
counsel failed to furnish citations, are: Rowoldt v. Perfetto, 355
U.S. 115 (1957), and Scales v. United States, 367 U.S. 203 (1961).
In the latter, Scales had been convicted under the so-called membership clause (18 U.S.C. 2385), and the Supreme Court affirmed the
Court of Appeals which had upheld the conviction. In Matter of
G Q , supra, we fully discussed and rejected counsel's contention.
We said that the Scales case "indicates no more than the fact that a
person who has been a member [of the Communist Party] is not precluded from explaining that his membership was artificial." For the
—

—

—

—

656

reasons mentioned in Matter of G—Q—, we hold that, in a deportation proceeding, the determination of whether an alien has been a
"membtr" of the Communist Party is to be made in accordance with
the judicial definition of "member" as set forth in Galvan v. Press,
347 U.S. 522 (1954), and Rowoldt v. Perfetto, supra.
Counsel alleged that witness H— stated that he attended meetings
and never engaged in any particular kind of activity; that the respondent's membership was "about like mine, nothing much to it";
and that H— identified himself and the respondent as nominal members. H— did not say that there was "nothing much" to the respondent's membership nor that the respondent was merely a nominal
member. It is true that H— himself apparently devoted almost no
time to Communist Party activities other than his attendance at
meetings. When asked to state his own knowledge of whether or
not the respondent devoted any more time to Communist. Party
affairs then he, H— answered, "No, I didn't know specifically that
he did." He also said that the respondent was not an officer and
that he was not in authority. H— stated that he was puzzled as to
why the respondent was in his group, composed of writers, since he
did not know of anything that the respondent had written. He was
then asked, "* " * aside from the fact that you wondered why he
was there and that he showed knowledge of the theory of dialectical
materialism you had no reason to believe that he was any different,
for instance, than were you?" and he answered, "No reason at all."
Apparently it was upon the question and answer last quoted that
counsel predicated his statement that H— said that the respondent's
membership was "about like mine, nothing much to it." When considered in context, however, we do not believe that meaning can be
attributed to it and we consider the question and answer as being
somewhat ambiguous. Actually, the question seems to relate to a
personal comparison of the respondent and H— and not a compariscn concerning the nature of their memberships in the Party. We
observe that H— stated on October 30, 1952 (Exh. 23, p. 6), that the
Communist Party had taken some disciplinary action against the
respondent but "he was very active in these meetings, had a good
deal to say, was the chief guide on policy and attitude but held no
office that I recall," and that the respondent "was the one that had the most to say and apparently he had most authority." Counsel
has not claimed that there is a contradiction between this testimony
of H— on October 30, 1952, and his testimony at pages 1444 and 1453,
and he was not questioned at the reopened hearing concerning the
statement we have quotedfrom Exhibit 23. He s eeii,s to have known
nothing about the respondent other than his contacts with hiM at the
Communist Party meetings of the group of which both were mein .-

63T
:,4

H— had appeared as a Government witness on January 16, 1953,
which was prior to the decisions in Galvan v. Press and Rowoldt v.
Perfetto, supra, and his testimony was offered for the purpose of
establishing that the respondent was a member of the Communist
Party but not the nature of the membership. While the testimony
of H— establishes that the respondent was a member Of the Communist Party during 1946 and 1947, we do not hold that his testimony alone would establish that the respondent's membership was
within the judicial definition stated in the Galvan and Rowoldt
cases. On the other hand, the testimony of H— does not establish
that the respondent's membership in the Communist Party was so
nominal as to be excluded from the judicial definition. The respondent has not attempted to deny that he was a member of the
Communist Party, nor has. he attempted to claim that his membership was other than voluntary and meaningful.
Counsel also contended that he should have been furnished with
the statement made by witness B— to an officer of the Service as was
done with respect to statement made by witness H—. However,
counsel had specifically requested the production of the statement
made by H— during his cross-examination on January 16, 1953, and
the special inquiry officer had denied the request. On the other hand,
B— testified on January 14, 1953, that he had executed a signed
statement concerning the respondent before an officer of the Service
but there was no request for the production of the statement until
the last day of the hearing on August 24, 1961. The reopened hearing commenced on October 18, 1960,. and six adjournments were
granted at the request of counsel. It would seem that the request for
B—'s statement should have been made earlier in the proceeding. In
any event, we hold that, inasmuch as there was no demand for B—'s
statement during his cross examination in 1953, counsel is not now
entitled to the production of the statement nor to a further cross-examination of B—. United States v. Farley, 292 F.2d 789, 792
(C.A. 2, 1961).
We have examined the remaining contentions of counsel but these
are without merit and do not require specific discussion. It is
possible that the respondent might be statutorily eligible for suspension of deportation under E3 U.S.C. 1B51(a) (5). However, the
special inquiry officer asked whether any application for discretionary relief would be made on behalf of the respondent and, after some
consideration, counsel stated that no such application would be made.
During the 1951 hearing, the respondent was called as a Govern-ment witness but refused to be sworn on advice of counsel although
he made no claim that his testimony might incriminate him. He was,
nevertheless, asked a number of questions at that time, including
whether he was then or had ever been a member of the Communist
-

658

Party, but he made no answer to any of the questions. At the 1953
hearings, the respondent again refused to be sworn and refused to
answer certain questions of the special inquiry officer and the examining officer. At the hearing on March 10, 1961, the respondent again
refused to be sworn and declined to answer most of the questions
propounded by the examining officer, including whether he was then
or had ever been a member of the Communist Party. We stated
above that we found II-- and L— to be credible and we also find that
B— and H— were credible witnesses in this proceeding. It is our
considered opinion that it has been established by reasonable, substantial and probative evidence, that the respondent was, after entry,
a member of the Communist Party of the United States as the word
"member" was judicially defined in Galvan v. Press and Rowoldt v.
Perfetto, supra, and that he is deportable on the charge stated in the
warrant of arrest. In view of the foregoing, the appeal will be

dismissed.
ORDER : It is ordered that the appeal be and the same is hereby
d ismissed.

6t19

